Citation Nr: 0423770	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetes 
mellitus.

2.  Entitlement to an initial compensable rating for 
hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the videoconference hearing held before the Board in April 
2004, the veteran indicated treatment in the past year at the 
VA Medical Center (VAMC) in Reno, for diabetes mellitus and 
hepatitis C.  The RO should update the record with the most 
current treatment records from the Reno VAMC.  The veteran 
also stated that he was on a restricted diet and had sought 
treatment at the nutrition clinic at the VAMC; any such 
records should also be associated with the file.

The veteran should be afforded VA examinations to assess the 
current severity of his diabetes mellitus and hepatitis C.  
At the hearing, the veteran complained of symptomatology such 
as fatigue, loss of energy, and weakness.  The examiner(s) 
should assess whether such symptomatology is due to the 
veteran's service-connected diabetes mellitus, service-
connected hepatitis C, or any other disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should update the record with 
the veteran's most recent treatment 
records from the VAMC in Reno, Nevada, 
including any records from the nutrition 
clinic.  

3.  The veteran should be scheduled for a 
VA examination to assess the current 
severity of his diabetes mellitus.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should opine on whether the 
veteran's diabetes mellitus is manageable 
by restricted diet, requires insulin, or 
an oral hypoglycemic agent.  The examiner 
should also provide an opinion as to the 
existence of ketoacidosis or hypoglycemic 
reactions requiring any hospitalization.  
As to any symptomatology described by the 
veteran such as fatigue, loss of energy, 
weakness, the examiner should state 
whether such symptomatology is due to 
diabetes mellitus or any other disorder.

4.  The veteran should be scheduled for a 
VA examination to assess the current 
severity of his hepatitis C.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should opine on whether the 
veteran's hepatitis C is manifested by 
daily fatigue, malaise, anorexia, weight 
loss, or hepatomegaly, and the 
requirement of dietary restriction or 
continuous medication.  The examiner 
should also opine on the occurrence of 
incapacitating episodes and discuss any 
symptomatology such as fatigue, malaise, 
nausea, vomiting, anorexia, anthralgia 
and right upper quadrant pain, and the 
total duration of any incapacitating 
episodes.  The examiner should also 
provide an opinion as to whether there is 
evidence of liver damage, and the extent 
thereto, and the existence of disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression.  Additionally, the examiner 
should state the duration of any 
gastrointestinal symptoms, including 
whether they are accompanied by disabling 
symptoms requiring rest therapy.  As to 
any symptomatology described by the 
veteran such as fatigue, loss of energy, 
weakness, the examiner should state 
whether such symptomatology is due to 
hepatitis C or any other disorder.

5.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
an initial compensable rating for 
diabetes mellitus and hepatitis C.  If 
the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




